Citation Nr: 0125743	
Decision Date: 11/01/01    Archive Date: 11/13/01	

DOCKET NO.  00-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left hamstring injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1995.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In June 2000, the RO granted entitlement to service 
connection for chondromalacia of the right patella, 
chondromalacia of the left patella, and for the residuals of 
a left hamstring injury.  The RO assigned noncompensable 
evaluations for each of those disabilities, effective 
February 29, 2000.  The veteran disagreed with those ratings, 
and this appeal ensued.  

During the veteran's hearing on appeal in October 2000, the 
veteran's representative stated that at least a 10 percent 
rating was warranted for each of the veteran's service-
connected knee disabilities and for his left hamstring 
disability.  
In January 2001, the RO assigned 10 percent ratings for the 
veteran's chondromalacia of the right patella, chondromalacia 
of the left patella, and for the residuals of a left 
hamstring injury.  Those revised ratings were also effective 
February 29, 2000.  In assigning those ratings, the RO noted 
the testimony from the veteran's hearing and considered the 
10 percent ratings to be a full grant of benefits sought on 
appeal.  Accordingly, those issues were not certified to the 
Board for appeal.  

The hearing testimony notwithstanding, the Board notes that 
following the assignment of the foregoing 10 percent ratings, 
the veteran did not withdraw the increased rating issues in 
writing, nor did he furnish written authorization for his 
representative to do so, as called for in the applicable VA 
regulations.  38 C.F.R. § 20.204 (2001).  Absent such 
authorization, the Board will proceed to a decision on the 
merits of each claim.  Parenthetically, it should be noted 
that for each disability, the veteran was seeking "at 
least" a 10 percent rating; thus suggesting that a higher 
rating was warranted.  


FINDINGS OF FACT

1.  There is no competent evidence of chronic respiratory 
disability in or after service.

2.  The veteran's chondromalacia of the right patella is 
manifested primarily by complaints of pain with occasional 
flare ups and pain on use, primarily when negotiating stairs.

3.  The veteran's chondromalacia of the left patella is 
manifested primarily by complaints of pain with occasional 
flare ups and pain use, primarily when negotiating stairs.

4.  The veteran's residuals of a left hamstring injury 
consist primarily of significant hamstring tightness on 
forward bending and flexion strength of 4/5.



CONCLUSIONS OF LAW

1.  Respiratory disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code (DC) 
5257 (2001); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A); 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  The criteria for a rating in ecess of 10 percent for 
chondromalacia of the left patella have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code (DC) 
5257 (2001); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A); 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a left hamstring injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71(a), DC 5314 (2001); VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Respiratory Disability.

The veteran seeks entitlement to service connection for 
respiratory disability.  Service connection connotes many 
factors, but basically, it means that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidence shows that in service the veteran was seen on 
several occasions for complaints of a sore throat, chest 
congestion, a cough, and a stuffy, runny nose.  The various 
diagnoses were sinusitis, pharyngitis, an upper respiratory 
infection, and persistent bronchitis.  There was no evidence, 
however, of any chronic respiratory disability.  Indeed, 
during the veteran's service separation examination in June 
1995, he responded in the negative when asked if he then had, 
or had ever had, shortness of breath, pain or pressure in the 
chest, a chronic cough, or chronic or frequent colds.  He did 
report that he had had a lung infection in 1991 which had 
been treated at Kimbrough; however, during the separation 
examination, his lungs and chest were normal.

In April 2000, the veteran underwent a VA respiratory 
examination to determine whether or not he had chronic 
respiratory disability.  He complained of a history of acute 
pneumonia, type undetermined, in 1993.  He also reported that 
almost every winter, he developed a productive cough which 
lasted about a week and was accompanied by symptoms of a 
sinus infection.  During the examination, his chest was 
entirely negative for any abnormalities, and X-rays of his 
chest were normal.  Tests of spirometry and diffusing 
capacity were also within normal range; and the diagnosis was 
acute pneumonia by history.

Although the veteran maintains that he has chronic 
respiratory disability as a result of service (see the 
transcript of the veteran's hearing held at the RO in October 
2000), the foregoing evidence simply does not support his 
assertions.  Indeed, there is no competent evidence of such a 
disorder in or after service.  In this regard it should be 
noted parenthetically that lay personnel, such as the 
veteran, are not qualified to render opinions which require 
medical expertise, such as the diagnosis or etiology of a 
particular disability.  66 Fed. Reg. 45630, 45630 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(a)(2)); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, service connection for a respiratory disability 
is not warranted.

II.  Increased Ratings.

The veteran seeks entitlement to increased ratings for 
chondromalacia of the right patella, chondromalacia of the 
left patella, and for the residuals of a left hamstring 
injury.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined.  The average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the foregoing 
service-connected disabilities.  When, as in this case, 
service connection for a particular disability is granted, 
and the initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."

In June 2000, the RO granted entitlement to service 
connection for chondromalacia of the right patella, 
chondromalacia of the left patella, and for the residuals of 
a left hamstring injury.  The RO assigned noncompensable 
evaluations for each of those disabilities, effective in 
February 2000.  The veteran disagreed with those ratings, and 
this appeal ensued.  Thereafter, the RO revised those ratings 
and assigned a 10 percent disability evaluation for each of 
the noted disorders.  Those revised ratings were also 
effective in February 2000.  Inasmuch as those ratings 
constitute initial rating awards, the Board must consider the 
potential applicability of "staged ratings" with respect to 
each disability.

a.  Chondromalacia of the Patellae.

In evaluating the veteran's chondromalacia of the patellae, 
the Board notes that there is no rating code specifically for 
such disability.  Therefore, they are rated by analogy to 
38 C.F.R. § 4.71(a), DC 5257.  38 C.F.R. § 4.20.  Under 
DC 5257, a 10 percent rating is warranted for impairment of 
the knee manifested by slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for impairment of the knee manifested by severe 
recurrent subluxation or lateral instability.

Also potentially applicable in rating the veteran's bilateral 
knee disability is 38 C.F.R. § 4.7(a), DC's 5260 and 5261.  A 
10 percent rating is warranted when leg flexion is limited to 
45 degrees or when leg extension is limited to 10 degrees.  A 
20 percent rating is warranted when leg flexion is limited to 
30 degrees or when leg extension is limited to 15 degrees.  A 
30 percent evaluation is warranted when leg flexion is 
limited to 15 degrees or when leg extension is limited to 20 
degrees.  A 40 percent evaluation is warranted when leg 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted when leg extension is limited to 45 degrees.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10.

During service in September 1990, a nuclear bone scan of the 
veteran's lower extremities revealed a mild increase in 
diffuse activity consistent with chondromalacia of the 
patellae and mild asymmetry in the distribution of activity 
within the knees, primarily involving the lateral compartment 
of the right knee.  The latter finding was consistent with 
inflammatory or post-traumatic changes.  There is no evidence 
that after 1990, the veteran received any treatment for his 
either knee.  During his service separation examination in 
June 1995, the veteran reported occasional left knee pain; 
however, the examination of his lower extremities was 
reportedly normal.

There is no evidence that following his discharge from 
service, the veteran received treatment for knee disability 
of any kind.

In April 2000, the veteran underwent a VA orthopedic 
examination, during which he reported knee pain which 
occasionally flared and bothered him, primarily, when he was 
negotiating stairs.  During the examination, he walked 
without a limp.  His knees were symmetric in appearance and 
were negative for effusion in either knee.  His range of 
motion was from 5 degrees of hyperextension to 140 degrees of 
knee flexion, bilaterally.  His Q angle measured 
approximately 20 degrees bilaterally, and he did have a mild 
lateral attitude of his patellae with slightly tight lateral 
retinaculum.  There was no medial or lateral joint line 
tenderness, and his Lachman's and posterior drawer tests were 
negative.  His knees were also stable to varus and valgus 
stress.  McMurray's and Steinmann's tests were negative, as 
was a patellar grind test.  The diagnosis was bilateral 
patellofemoral syndrome.  The examiner noted that the 
veteran's knees were very quiescent on examination and that 
there was no evidence of active symptoms.  Subsequent X-rays 
of the knees were also negative.

The foregoing evidence shows that since the veteran's 
discharge from service, his service-connected knee 
disabilities have been manifested primarily by complaints of 
pain, particularly when negotiating stairs.  However, there 
are few, if any, objective manifestations; and he 
demonstrates generally a normal range of knee motion, 
bilaterally, without instability or subluxation.  He is able 
to flex the knee well in excess of 45 degrees and is able to 
extend the knee beyond 10 degrees.  Moreover, there is no 
evidence of weakness attributable to the knee joint, 
incoordination, excessive fatigue, swelling, crepitus, heat, 
or discoloration.  Indeed, there is no evidence that either 
service-connected knee disability is productive of anymore 
than a slight impairment.  Accordingly, a schedular 
evaluation in excess of 10 percent is not warranted for 
either knee.

In arriving at the foregoing decision, the Board notes that 
since service connection was established, the level of 
impairment caused by the veteran's service-connected 
chondromalacia of the patellae has been generally consistent.  
Accordingly, there is no basis for staged ratings as noted in 
Fenderson.  

b.  The Left Hamstring.

The veteran's service-connected residuals of a left hamstring 
injury are currently rated in accordance with 38 C.F.R. 
§ 4.73, DC 5314, the code applicable to rating Muscle Group 
XIV.  Muscle Group XIV is involved in extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of the fascia lata and iliotibial (Maissiat's) and, 
acting with XVII (1) in postural support of the body; acting 
with the hamstrings in synchronizing the hip and the knee.  
It is composed of the anterior thigh group:  The sartorius; 
the rectus femoris; the vastus externus; the vastus 
intermedius; the vastus internus; and the tensor vaginae 
femoris.

Also potentially applicable in rating the veteran's service-
connected residuals of a left hamstring injury is 38 C.F.R. 
§ 4.73, DC 5313.  That is the code associated with rating 
Muscle Group XIII.  Muscle Group XIII is involved in 
extension of the hip and flexion of the knee; outward and 
inward rotation of the flexed knee; acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
the hip and knee and extension of the hip and knee by belt-
over-pulley action at the knee joint.  It is composed of the 
posterior thigh group, i.e., the hamstring complex of two-
joint muscles:  The biceps femoris; the semimembranosus; and 
the semitendinosus.

Under both DC 5313 and DC 5314, a 10 percent rating is 
warranted for moderate impairment of the indicated muscles.  
A 30 percent rating is warranted for moderately severe 
impairment, and a 40 percent rating is warranted for severe 
impairment.

The service medical records show that in June 1994, while 
doing sprints, the veteran sustained a grade I strain of the 
left biceps femoris.  He had slight discomfort with 
resistance to flexion but demonstrated a full active range of 
knee and hip motion, bilaterally.  His hamstring flexibility 
was equal bilaterally, and he walked without an antalgic 
gait.

During his service separation examination, the veteran 
reported the history of his hamstring injury; however, the 
examination of his lower extremities was reportedly normal.

There is no evidence that following service, the veteran ever 
received treatment for his left hamstring.

During the April 2000 VA orthopedic examination, the veteran 
reported that since injuring his left hamstring in service, 
he had never been able to achieve his pre-injury function 
level.  He noted that as recently as the Fall of 1999, he had 
sustained a recurrent left hamstring pull, while playing 
softball.  He stated that such injuries did not hurt him on a 
day-to-day basis but did affect his recreation.

On examination, the veteran walked without a limp.  His 
hamstring strength was 5/5 on the right and 4/5 on the left.  
There was no palpable muscle defect on the left hamstring, 
which was slightly smaller in mass in the flexed position, 
compared to the right.  The veteran did demonstrate 
significant hamstring tightness when he bent forward.  The 
impression was left hamstring weakness following strains of 
the left hamstring in the service.  It was noted that he had 
failed to achieve full physical rehabilitation and that 
without a full-time athletic trainer and supervised 
rehabilitation protocol, his left hamstring was not likely to 
regain normal symmetric strength.  Such a scenario left him 
at a slight risk for recurrent residual hamstring strains in 
the future.

The foregoing evidence shows that since service, the 
residuals of the veteran's left hamstring injury have 
consisted primarily of pain and weakness.  There is no 
evidence, however, that there has been any adverse impact 
with respect to left knee or hip motion, nor has there been 
any evidence of muscle atrophy, lack of coordination, excess 
fatigue, swelling, heat, or discoloration.  Indeed, there is 
no evidence that the residuals of the veteran's left 
hamstring injury are productive of anymore than moderate 
impairment; and therefore, a schedular rating in excess of 10 
percent is not warranted at this time.

Again, the Board notes that since service connection was 
established, the level of impairment caused by the veteran's 
service-connected left hamstring disability has been 
generally consistent.  Accordingly, there is no basis for 
staged ratings as noted in Fenderson.  

c.  Extraschedular Considerations.

In arriving at the foregoing decisions concerning the 
veteran's claims for increased ratings, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected chondromalacia of the right 
patella, chondromalacia of the left patella, or for the 
residuals of a left hamstring injury.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Indeed, during 
his VA orthopedic examination in April 2000, and during a 
hearing at the RO in October 2000, the veteran acknowledged 
that his service-connected knee disabilities and left 
hamstring disability had had little, if any, adverse impact 
on his employment at a Government finance center.  Moreover, 
he acknowledged, that since service, he had not received 
medical treatment, let alone extensive hospitalization, for 
any of those disabilities.  Rather, the record shows that the 
manifestations of the noted disorders are essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and the residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension Services for a rating outside the regular 
schedular criteria.
III.  New Legislation.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  
That change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, Section 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claims under the VCAA of 2000.  By virtue of information sent 
to the veteran, including the statement of the case and the 
supplemental statement of the case, which contained 
information regarding enactment of the VCAA, the veteran and 
his representative were notified of the evidence necessary to 
substantiate his claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and in fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  Such 
evidence includes the veteran's service medical records; the 
reports of VA examinations performed in April 2000; and the 
transcript of the veteran's hearing held at the RO in October 
2000.  Indeed, the veteran has not identified any outstanding 
evidence which could be used to support any of the issues on 
appeal nor has he contended that the VA examinations were 
inadequate for rating purposes.  Accordingly, the Board is of 
the opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.  
ORDER

Entitlement to service connection for respiratory disability 
is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left hamstring injury is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

